Citation Nr: 0633674	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  05-05 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for allergic rhinitis 
with pharyngitis.

6.  Entitlement to service connection for a cervical strain.

7.  Entitlement to service connection for a right rotator 
cuff strain with multidirectional laxity and impingement 
syndrome.

8.  Entitlement to service connection for costochondritis.

9.  Entitlement to service connection for cervicitis.

10.  Entitlement to service connection for gastritis and 
acute gastroenteritis.

11.  Entitlement to service connection for depression.

12.  Entitlement to an initial compensable evaluation for 
chronic hemorrhoids with anal fissures.  

13.  Entitlement to an initial compensable evaluation for 
anemia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from February 1995 to August 
2001.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, denied service 
connection for a cervical strain; tinnitus; bilateral hearing 
loss; sinusitis; headaches; allergic rhinitis with 
pharyngitis; a right rotator cuff strain; gastritis and acute 
gastroenteritis; costochondritis; cervicitis; and, 
depression.  In addition, service connection was granted for 
hemorrhoids with anal fissures, and anemia with 
noncompensable ratings assigned.    

Because the increased rating claims on appeal involves a 
request for higher initial evaluations following grant of 
service connection for hemorrhoids with anal fissures, and 
anemia, the Board has characterized the claims in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disability).

In November 2005, a video conference hearing was held.  A 
transcript of the veteran's testimony has been associated 
with the claims file.

The appeal as to the issues of entitlement to service 
connection for a bilateral hearing loss disability; tinnitus; 
sinusitis; headaches; allergic rhinitis with pharyngitis; 
cervical strain; a right rotator cuff strain; 
costochondritis; cervicitis; gastritis and acute 
gastroenteritis; depression; and, an initial compensable 
evaluation for anemia is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

The veteran's hemorrhoids have been productive of no more 
than mild symptomatology since her discharge from service; 
they are not large, thrombotic,  irreducible with excessive 
redundant tissue, evidencing frequent occurrences, nor do 
they cause persistent bleeding and secondary anemia or 
fissures.



CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.114, Code 7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In the matter adjudicated in this decision, there is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice provided in 
April 2004 correspondence, along with other documents 
considered by the Board, generally fulfills the provisions of 
38 U.S.C.A. § 5103(a), save for a failure to provide notice 
addressing the type of evidence necessary to establish 
effective dates for the disability on appeal.  The claim was 
readjudicated in a January 2005 statement of the case.  The 
failure to provide notice of the type of evidence necessary 
to establish an effective date for the increased rating claim 
on appeal is harmless because the Board has determined that 
the preponderance of the evidence is against the claim.  
Hence, any questions regarding what rating or effective date 
would be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
claims for VA benefits.  In this case, any error was cured by 
providing notice and readjudicating the claim.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of her claim, to include the opportunity to 
present pertinent evidence and testimony.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence that any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA has secured all available pertinent evidence and conducted 
all appropriate development, including affording the veteran 
an appropriate examination to evaluate the severity of her 
service-connected disability.  There is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant.

II. Analysis
 
The veteran and her representative contend that the 
claimant's chronic hemorrhoids with anal fissures are 
manifested by symptomatology that warrants the assignment of 
an increased rating.  It is requested that the veteran be 
afforded the benefit of the doubt.

As service connection has already been established, it is the 
level of disability that is of concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Still, each disability must be viewed 
in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.  The history of 
disability is even more important where, as here, the veteran 
disagrees with the initial evaluations assigned upon the 
grant of service connection.  In such a case, separate 
ratings can be assigned for separate periods of time, based 
on the levels of disability manifested during each separate 
period of time, from the effective date of service 
connection.  Fenderson, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The record shows that entitlement to service connection for 
hemorrhoids was established in a June 2004 rating decision, 
and a zero percent evaluation was assigned.  

External or internal hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures are evaluated as 20 
percent disabling.  Hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue evidencing 
frequent recurrences are evaluated as 10 percent disabling.  
Mild or moderate hemorrhoids are evaluated as zero percent 
disabling.  38 C.F.R. § 4.114, Diagnostic Code 7336.

At a December 2004 VA examination the examiner noted the 
veteran was diagnosed with hemorrhoids during a pregnancy in 
1998.  She was currently taking Colace to avoid constipation.  
She also had anal fissures in November 2001 as a result of 
constipation.  She had no problem with sphincter control, 
fecal leakage, or involuntary bowel movements.  She did not 
require a pad, and has never had thrombosis of her 
hemorrhoids.  She has some bleeding once a month.  A physical 
examination revealed no anal fissures.  There was a small 
hemorrhoid at approximately 6 o'clock.  It was not trombosed 
or irritated.  No internal hemorrhoids were noted.  There was 
good sphincter tone with firm brown stool in the vault.  The 
diagnosis was hemorrhoids on examination.  This did not 
appear to be affecting the veteran. 

At the November 2005 video conference hearing, the veteran 
testified that she experienced occasional exacerbations of 
her hemorrhoids symptomatology if she did not take her 
prescribed Colace.  The veteran in her testimony agreed that 
the disability only affected her occasionally.  However, she 
believed she should receive a compensable evaluation for her 
hemorrhoids.    

The Board finds that entitlement to a compensable evaluation 
for hemorrhoids is not merited.  There is no evidence of 
symptomatic hemorrhoids for any period after the veteran's 
discharge from service.  The veteran in essence testified in 
November 2005 that her disability was mild, and only affected 
her occasionally.  Therefore, a compensable rating for 
hemorrhoids is not warranted for the entire period on appeal.  
38 C.F.R. § 4.114, Diagnostic Code 7336.


ORDER

Entitlement to an initial compensable evaluation for 
hemorrhoids is denied. 



REMAND

The Board finds that further development is in order 
concerning the following issues:

I. Service connection

a. Bilateral hearing loss and tinnitus

The veteran's DD-214 reveals that her military occupational 
specialty was as a petroleum supply specialist.  Her duties 
included refueling various aircraft.   

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005). For VA purposes, impaired hearing is considered to a 
disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; the thresholds for at least three of 
these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (2006).

As regards the claims for service connection for hearing loss 
and tinnitus, the Board notes, initially, that service 
medical records reflect no complaints, findings, or diagnosis 
of any hearing loss or tinnitus.  However, the absence of in-
service evidence of hearing loss is not fatal to the claim, 
see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection for 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

In this case, there are several hazardous noise exposure 
audiological examinations of the veteran dated during service 
which indicate that she had normal hearing, but was exposed 
to hazardous noise activities.  Her testimony revealed that 
she was exposed to significant occupational noise while 
serving in the military and wore protective hearing gear at 
all times.  The veteran, however, was not afforded a VA 
audiological examination in order to determine the nature of 
any hearing loss found to be present and whether any current 
hearing condition may be related to her time in the service.

Therefore, this case must be remanded for further 
development, to include affording the veteran a pertinent VA 
examination.  After determining the current nature, extent 
and etiology of any hearing loss found to be present, the 
examiner should offer an opinion as to the likelihood that 
any disability found to be present is related to or had its 
onset during service, including occupational noise exposure 
in the service.  Pursuant to the VCAA, such an examination is 
necessary to adjudicate this claim.  See 38 U.S.C.A § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  


b. Sinusitis, allergic rhinitis with pharyngitis, headaches, 
gastritis and acute gastroenteritis, and cervicitis.

The Board notes that the June 2004 RO rating decision in 
denying these claims noted no evidence of treatment or 
diagnosis of sinusitis during service.  However, the Board 
notes that the service medical records reveal complaints and 
treatment in service for sinusitis, allergic rhinitis with 
pharyngitis, and headaches including:

September 1995 - history of allergic 
rhinitis; 
October 1996 - frontal headache, history 
of hay fever; May 1997 - complaint of eye 
pain, possibly allergies; October 1998 - 
congestion, pain in the ears; 
March 1999 - sinus congestion; 
May 2001 - sinus congestion for about one 
week.

The contemporary medical treatment records include complaints 
and treatment of headaches, sinusitis, and rhinitis.  
Therefore as the clinical record raises the question whether 
any current sinusitis, allergic rhinitis, or headache 
disorder was caused or aggravated during the appellant's 
period of service, further development is in order.

The service medical records also reflect treatment for 
gastritis and acute gastroenteritis problems, and post-
service medical records suggest a continuation of these 
conditions, but did not include a nexus opinion, nor did it 
appear to include a claims file review.  

Regarding the gynecological disorder, the service medical 
records show that the veteran was seen for pelvic pain, 
bleeding, and abnormal epithelial cells during service.  
Post-service records reflect treatment for continued 
gynecological concerns.  Again this did not include an 
etiology opinion based on a claims file review, and in this 
instance, no examinations were offered the veteran.  This 
should be done. 


c. Cervical strain, right rotator cuff strain, and 
costochondritis.  

The veteran was treated in service in March and April 1999 
with complaints of right side chest pain.  This was diagnosed 
as a history of costochondritis.  

In November 2000 she was treated for a right shoulder rotator 
cuff strain; and, in a December 2000 record a two month 
history of right shoulder pain was noted.  The diagnosis was 
a history of a right rotator cuff strain with impingement 
syndrome.  

A May 2001 record notes right side neck pain for two weeks, 
diagnosed as a cervical strain.  Current treatment records 
reveal complaints of pain in the neck and shoulder areas.

While there is evidence of in-service complaints, treatment, 
and diagnosis for a cervical strain, right rotator cuff 
strain, and costochondritis, the record does not contain a VA 
medical opinion as to the relationship, if any, between the 
claimed disorders and military service.

On remand, the appellant should be invited to obtain and 
associate with the record any relevant evidence showing 
treatment for these conditions subsequent to service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.303 (2006).

d. Depression  

Current medical treatment records demonstrate a diagnosis of 
depression.  The veteran has reported that her depression was 
secondary to her service connected right trochanter bursitis.  
The Board notes that the veteran has not been afforded a VA 
examination as it relates to the claim for depression.  The 
Board is of the opinion that the veteran should be afforded a 
VA examination to determine the nature and etiology of any 
current psychiatric disorder and whether it is related to 
service or a service-connected disability.  38 C.F.R. 
§§ 3.303, 3.310 (2006).


e. Summary

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disabilities.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Given the fact that each of these claimed 
conditions was mentioned in the service medical records 
and/or the post-service evidence is suggestive of possible 
continuity of the claimed conditions, the Board finds that a 
VA examination and medical opinion is deemed to be necessary 
to decide each of the aforementioned claims.  

II. Initial compensable evaluation for anemia

The VA examination in February 2004 was inadequate for rating 
purposes.  The examiner noted that the veteran had not 
undergone a hemoglobin test since January 2004; however the 
examiner did not order a new hemoglobin test.  Instead, the 
examiner relied on a year old test to evaluate the veteran's 
condition.  As the current hemoglobin level is the 
determinant under 38 U.S.C.A. § 4.117, Diagnostic Code 7700, 
this examination in inadequate for rating purposes.  The 
Board finds that this evidence leaves the current nature and 
severity of the veteran's anemia disability in question.

Consequently, the Board concludes that a remand is necessary 
in order for the veteran to undergo a new examination to 
address the current nature and severity of her service-
connected anemia disorder.  See 38 C.F.R. § 3.159(c)(4); see 
also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When 
the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.)

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court held that the Veterans Claims Assistance Act of 
2000 (VCAA), notice requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2006), 
apply to all five elements of a service connection claim, 
including the degree of disability and the effective date of 
an award, if a claim is granted.  In the present appeal, the 
appellant was not so notified.  As this matter is being 
remanded, the RO should take the opportunity to ensure the 
appellant has received all proper notice explaining how a 
disability rating and an effective date are assigned if 
service connection is awarded, and notice of the type of 
evidence that is needed to establish a disability rating and 
an effective date. 

Accordingly, the appeal is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the 
claims on appeal as outlined by the Court 
in Dingess.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated her 
for her bilateral hearing loss; tinnitus; 
sinusitis, allergic rhinitis with 
pharyngitis, headaches, cervical strain; 
right rotator cuff strain; 
costochondritis; cervicitis; gastritis 
and acute gastroenteritis; depression; 
and anemia since August 2001, which are 
not currently in the claims file.  After 
the veteran has signed the appropriate 
releases, these records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and her representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  After associating with the record any 
new nonduplicative evidence obtained in 
connection with the above development, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a hearing loss 
examination.  Send the claims folders to 
the examiner for review in conjunction 
with the examination.  A notation to the 
effect that this record review took place 
should be included in the report.  All 
indicated tests and studies as deemed 
appropriate by the examiner, should be 
accomplished and all clinical findings 
should be reported in detail. The report 
of examination should contain a detailed 
account of all manifestations of any 
hearing loss or tinnitus found to be 
present.  If the examiner diagnoses the 
veteran as having hearing loss and/or 
tinnitus, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
conditions were caused by or had its 
onset during service.  In doing, so the 
examiner should specifically comment on 
the veteran's documented military 
occupational specialty as a refueling 
specialist, and her testimony before the 
Board in November 2005 indicating 
excessive noise exposure in service.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

4.  After associating with the record any 
new nonduplicative evidence obtained in 
connection with the above development, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA 
examination(s) by the appropriate 
specialist(s) for opinions as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that the claimed 
sinusitis, allergic rhinitis with 
pharyngitis, headaches, and, gastritis 
and acute gastroenteritis were incurred 
or aggravated by service. Send the claims 
folders to the examiner for review in 
conjunction with the examination.  A 
notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies as deemed appropriate by the 
examiner, should be accomplished and all 
clinical findings should be reported in 
detail.  The examiners should comment 
specifically upon any relationship 
between a present disability and the 
service department medical records.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination.  Send 
the claims folder to the examiner for 
review in conjunction with the 
examination.  All indicated tests and 
studies, including x-rays, as deemed 
appropriate by the orthopedist, should be 
accomplished and all clinical findings 
should be reported in detail.  Based on a 
review of the claims folders and the 
examination, the examiner is to answer 
the following questions.
      
A.  Does the veteran have a current 
right rotator cuff disability?  If 
so, is it at least as likely as not 
that the diagnosed disability is 
related to military service?  

B.  Does the veteran have a current 
cervical disorder?  Is it at least 
as likely as not that any neck 
disability is related to military 
service?  If the veteran has x-ray 
evidence of cervical arthritis, is 
it at least as likely as not that 
the disorder manifested itself to a 
compensable degree within the first 
year following separation from 
active duty?

C.  As to costochondritis of the 
sternum, is it at least as likely as 
not that this disorder is related to 
military service?

Note:  When providing answers to the 
above questions, the examiner must 
address any evidence of post-service 
injuries to the right shoulder, 
neck, and sternum found in the 
record.

6.  After associating with the record any 
new nonduplicative evidence obtained in 
connection with the above development, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a gynecological 
examination.  Send the claims folder to 
the examiner for review in conjunction 
with the examination.  A notation to the 
effect that this record review took place 
should be included in the report.  All 
indicated tests and studies as deemed 
appropriate by the examiner, should be 
accomplished and all clinical findings 
should be reported in detail. The report 
of examination should contain a detailed 
account of all manifestations of any 
gynecological disorder found to be 
present.  If the examiner diagnoses the 
veteran as having cervicitis, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's condition was caused 
by, aggravated by, or had its onset 
during service.   

Specifically, the examiner is requested 
to provide an opinion as to (1) the 
nature of the veteran's claimed 
gynecological condition manifested by 
cervicitis (2) whether it is at least as 
likely as not (at least a 50 percent 
chance) that any diagnosed gynecological 
condition manifested by abnormal bleeding 
was caused or aggravated by service.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

7.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements for the veteran to be 
afforded a VA psychiatric examination.  
Send the claims folders to the examiner 
for review in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folders and the examination, the examiner 
is to opine as follows:

A.  Does the veteran have 
depression?  If so, is it at least 
as likely as not (i.e., is there a 
50/50 chance) that depression is 
related to military service?  Is it 
at least as likely as not that 
depression manifested itself to a 
compensable degree within one year 
of separation from active duty?  Is 
it at least as likely as not that 
the depression was caused or 
aggravated by an already service 
connected disability such as the 
veteran's right trochanteric 
bursitis disorder? 

Any opinion should be fully 
explained and the rationale 
provided.  To the extent a 
determination cannot be made without 
resort to speculation that to should 
be noted in the examination reports.

8.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements for the veteran to be 
afforded a VA hemic system examination to 
determine the current nature and severity 
of her service connected microcytic 
anemia.  The claims folder must be made 
available to and reviewed by the 
examiners prior to completion of the 
examinations.  The examinations must 
include any diagnostic tests or studies 
that are deemed necessary for an accurate 
assessment, specifically to include a 
hemoglobin test.  A complete description 
of all symptomatology associated with the 
disabilities should be provided.

9.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

10.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA.  38 U.S.C.A. §§ 5100, 5103 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159.  

11.  Thereafter, the RO must readjudicate 
the veteran's claims.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in VCAA and 
any other applicable legal precedent.  If 
any of the benefits sought on appeal 
remain denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received since the last SSOC and 
any evidence not received, as well as all 
applicable laws and regulations 
considered pertinent to the issues 
currently on appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals
 



 Department of Veterans Affairs


